Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 103
Claims 1-3, 7-14 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477) and Hussain (9,011,621).  Note the basis for the rejections set forth in the office actions filed August 5, 2020 and October 8, 2020.  Regarding the amendments to claim 1, Shishido teaches a panel structure for a ball comprising an inner layer (17b, 16c) having inner and outer faces, an outer layer (14, 16a) and a carrier material (17a, 16b) disposed between the inner and outer layers.  Note Figure 13 of Shishido.  It is noted that Shishido does teach that the carrier material (17a, 16b) comprises woven fabric (16b) and a shock absorbing member (17a).  However, Shishido lacks the teaching for the carrier material to enclose the outer and side faces of the inner layer as recited.  
Hussain discloses a ball panel construction comprising an inner layer (206) having inner and outer faces and side faces, an outer layer (102, 106) and a carrier material (110).  Note Figure 4D of Hussain teaching that it is known in the art of game ball panels to form the carrier material (110) that comprises a fabric material such that it encloses the outer face and side faces of the inner layer (206).  It would have been obvious to one of ordinary skill in the art to form the fabric carrier material of Shishido such that it encloses the inner layer on the outer and side faces in order to provide an alternative fabric structure that encloses the foam inner layer in the panel 
Regarding the amendments to claim 11, note the rejection of claim 1 as these amendments define substantially similar language.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477), Hussain (9,011,621) and Lai (5,320,345)  Note the basis for the rejections set forth in the office actions filed August 5, 2020 and October 8, 2020.  
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477), Hussain (9,011,621) and Ou (US 2016/0101326).  Note the basis for the rejections set forth in the office actions filed August 5, 2020 and October 8, 2020.  
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477), Hussain (9,011,621) and Nuernberg (US 2010/0255940).  Note the basis for the rejections set forth in the office actions filed August 5, 2020 and October 8, 2020.  
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shishido (6,503,162) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477), Hussain .  
Claims 1-3, 7, 9-13 and 18-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hussain (9,011,621) in view of Fushihara (US 2003/0104880) and Taniguchi (US 2004/0144477).  Regarding claim 1, Hussain discloses a ball panel construction comprising an inner layer (206) having inner and outer faces and side faces, an outer layer (102, 106) and a carrier material (110) disposed between the inner and outer layers.  Note Figure 4D of Hussain. 
Regarding the limitation for the inner face of the inner layer to comprise a textured surface, it is noted that Hussain lacks this teaching.  Fushihara reveals that it is old and well-known in the art of sports balls to provide a textured surface for the surfaces in order to promote adhesion. Note paragraph [0044] of Fushihara. It would have been obvious to one of ordinary skill in the art to roughen the surfaces of the layers in order to promote adhesion between the various layers of the ball.
Regarding the limitation for the inner and outer layers to be three dimensionally molded layers, it is noted that Hussain lacks this teaching.  Taniguchi reveals that it is known in the art of soccer balls to form the cover panels of the soccer balls by three dimensional molding. Note Figures 5A-5F and paragraphs [0041]-[0044] of Taniguchi teaching that the panels may be formed by a three dimensional molding process. It would have been obvious to one of ordinary skill in the art to form the cover panels as taught by Hussain by the three dimensional molding process as taught by Taniguchi in order to improve the interconnection of the panels and also to provide improved resistance to undesirable moisture penetration. Note paragraph [0045] of Taniguchi.

Regarding claim 3, it would have been obvious to one of ordinary skill in the art to provide the second layer with a textured surface in order to promote adhesion between the various layers of the ball.
Regarding claim 7, the combination of Hussain in view of Fushihara teaches a textured surface of the carrier material in order to promote adhesion between the layers.
Regarding claim 9, the panel as taught by Hussain would obviously be resistant to abrasion and wrinkling to some extent and thus meets the claim limitation.
Regarding claim 10, Hussain teaches heated molding of the ball to bond the layers together.  Note column 1, line 64 through column 2, line 35.  
Regarding claim 11, note the rejection of claim 1 as these claims recite substantially similar claim limitations. It is noted that Hussain teaches a bladder (802) disposed under the panels for inflation purposes. It would have been obvious to one of ordinary skill in the art to provide a textured surface between the various bonded layers in order to promote adhesion between the layers.
Regarding claim 12, note Figure 4D of Hussain showing that the carrier material can comprise a woven material (110).  
Regarding claim 13, the combination of Hussain in view of Fushihara teaches a textured surface for the inner side of the inner layer in order to promote adhesion therebetween.
Regarding claim 18, note column 3, line 43-45 of Hussain stating that the thickness of the fabric can be 0.3-1.0 mm.  This thickness is substantially close to the instantly claimed range and 
Regarding claim 19, Hussain teaches adhesion of the bladder to the panels by adhesive.  Note Figure 7B and column 6, lines 55-61 teaching that the bladder and bladder flap are adhesively secured to the panels.  
Regarding claim 20, the limitation for the adhesive to be cured by heat treatment is a product-by-process limitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process," In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113. Here, the end products are the same, namely a panel for a game bail having adhesively bonded layers and thus, the claim is rendered obvious by the teachings of the combination. In the alternative, the examiner takes official notice that it is well known in the art of game ball construction to use heat-activated adhesives for bonding purposes and to use a heat-activated adhesive for the bonding in the ball of Hussain would have been obvious to one of ordinary skill in the art in order to secure the layers together.

Regarding claim 22, the combination of Hussain in view of Fushihara teaches a textured surface for the inner and outer sides of the carrier material of Hussain that promotes adhesion.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain (9,011,621) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477) and Lai (5,320,345). Regarding claim 4, the combination of Hussain in view of Fushihara and Taniguchi lacks the teaching for the second layer (102) to comprise a transparent material as recited. Lai reveals that it is known in the art of game balls to provide a transparent cover panel for the game ball in order to allow the user to see the layers beneath the cover layer. Note column 1, lines 20-25 and column 2, line 67 through column 3, line 7 of Lai. It would have been obvious to one of ordinary skill in the art to form the second layer of Hussain from a transparent material in order to allow the user to view the layers of the ball beneath the cover layer. It is noted that Lai teaches that the cover material may comprise EPDM which is obviously capable of preventing abrasion of the panel to some extent.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain (9,011,621) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477) and Shishido (6971,965). Regarding claim 5, note Figure 4D of Hussain and column 3, lines 30-35 stating that the outer layer (102) may comprise a polyurethane material.  Hussain also teaches an EPDM foam material (106) for the inner layer.  However, Hussain lacks the teaching for the inner layer to comprise polyurethane as recited.  
.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain (9,011,621) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477), Shishido (6,971,965) and Ou (US 2016/0101326). Hussain teaches the use of polyurethane for the cover material but lacks the teaching for the polyurethane to be a thermoplastic as recited.  Ou reveals that it is known in the art of sports balls comprising a synthetic leather cover to use thermoplastic polyurethane. Note paragraph [0045] of Ou. It would have been obvious to one of ordinary skill in the art to use thermoplastic polyurethane as the cover material for the ball of Hussain in order to take advantage of that material’s physical characteristics such as durability.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hussain (9,011,621) in view of Fushihara (US 2003/0104880), Taniguchi (US 2004/0144477) and Henderson (3,475,027).  Regarding claim 8, Hussain teaches an outer layer but lacks the teaching for a structure element embedded within the outer layer as recited.  Henderson reveals that it is known in the art of inflated game balls to form the outer layer (14) of the ball with an embedded fabric layer (40).  Note Figure 4 and column 4, lines 5-19.  It would have been obvious to one of ordinary skill in the art to form the outer layer of Hussain with embedded fabric sections in order to provide a strong flexible layer as the outer layer.  
Response to Arguments
Applicant's arguments filed January 14, 2021 have been fully considered but they are not persuasive.  Regarding the combination of Shishido in view of Fushihara and Taniguchi, the applicant contends that the combination lacks the teaching for the carrier material to enclose the outer face and side faces of the inner layer as claimed in instant claims 1 and 11.  However, this argument is not persuasive as the rejections of claims 1 and 11 now includes the reference to Hussain which particularly teaches that it is known in the art of cover panels for inflated game balls to form the panel with a carrier material (110) that comprises a fabric material such that it encloses the outer face and side faces of the inner layer (206).  Note Figure 4D of Hussain.  It would have been obvious to one of ordinary skill in the art to form the fabric carrier material of Shishido such that it encloses the inner layer on the outer and side faces in order to provide an alternative fabric structure that encloses the foam inner layer in the panel of a game ball.  These structures are seen as art recognized equivalents in containing the foam structure within a fabric layer of the panel.  Note MPEP 2144.06.  In the alternative, it would have been obvious to one of ordinary skill in the art to have the fabric of Shishido extend as shown in Figure 4B of Hussain and enclose the foam layer on the outer surface and the side surfaces in order for the fabric layer to be included in the stitching of the panels together and thus increase the strength of the stitching.  
It is noted that the examiner’s Official Notice taken in the previous Office Action has been taken to be admitted prior art because the applicant did not traverse the examiner's assertion.  Note MPEP 2144.03.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416.  The examiner can normally be reached on Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/            Primary Examiner, Art Unit 3711